Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 1 of 62




           EXHIBIT I
           Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 2 of 62


From:            Warren Postman
To:              Behnia, Sophia
Cc:              Tom Kayes
Subject:         Re: Uber matter
Date:            Friday, August 17, 2018 1:02:27 PM



Sophia,
 
In advance of our call on Wednesday (please confirm the time), I have included below a
proposed framework for an alternative arbitration process that does not involve us filing
thousands of individual arbitrations before JAMS.  This is to get the discussion started. We are
happy to consider other approaches you might suggest in advance of our call Wednesday.
 
However, if we haven’t made meaningful progress toward an alternative approach by COB
Wednesday, we will assert our clients’ right to proceed through the JAMS process identified in
the arbitration agreement.  That process can’t start until the JAMS filing fee is paid, and Uber
is responsible for the full fee as outlined in our demand letter.  Please tell me now if Uber
disagrees with this position, as that will be material to our discussions over the next week.
 
Framework for Alternative Arbitration Model
       Bellwether process: Uber and Keller Lenkner select 9 bellwether arbitrations – 3 with
       drivers from SF, 3 with drivers from LA, and 3 with drivers from Mass. 
       Tolling: Uber agrees to toll all related claims for other Uber drivers who are Keller
       Lenkner clients pending the bellwethers.
       Selecting bellwether plaintiffs: Uber will first identify any Keller Lenkner client whom it
       believes would not have a claim for unpaid wages even if they were an employee.  Keller
       Lenkner will then identify a list of 20 clients who are willing to serve as a bellwether
       plaintiff.  Uber picks the bellwethers from that list. Bellwether plaintiffs will receive an
       incentive award of double their recovery in return for their service.
       Arbitrator selection: JAMS will supply a list of 39 arbitrators, all of whom shall be former
       federal judges.  Each side will make alternating strikes, with 15 strikes per side.
       Rules: Arbitrations will be conducted under the Federal Rules of Civil Procedure, but the
       arbitrator will expedite proceedings and a final award must be issued within one year. 
       Location: To facilitate travel from both coasts, the arbitrations will take place in Chicago.
       Post-bellwether mediation: Within 30 days after the conclusion of the 9 bellwethers,
       the parties will commence non-binding mediation in order to decide on a formula for
       extrapolating the results of the bellwethers to Keller Lenkner’s remaining clients.  Keller
       Lenkner proposes Tony Piazza in San Francisco.
       Post-mediation arbitration: If the parties cannot reach agreement within 30 days after
       the mediation is commenced, the parties will, within the next 14 days, select a single
          Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 3 of 62


        JAMS arbitrator based on an alternating strike method (10 strikes each from a list of
        21).  Within 30 days of the arbitrator’s selection, the parties will simultaneously submit
        an opening brief proposing a formula for extrapolating the results of the bellwethers to
        Keller Lenkner’s remaining clients.  Within 30 days of the opening briefs, the parties will
        simultaneously submit a response.  The arbitrator shall issue a final award designating a
        formula within 30 days, which shall be binding on both sides. 
 
Best,
 
Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
 
From: Warren Postman <wdp@kellerlenkner.com>
Date: Thursday, August 16, 2018 at 6:49 PM
To: "Behnia, Sophia" <SBehnia@littler.com>
Cc: Tom Kayes <tk@kellerlenkner.com>
Subject: Re: Uber matter
 
Thanks Sophia.  Please do clarify.  We’ll call your office line at 10am PT on Wednesday 8/22 unless
you prefer a different time and/or number.  Just let me know.
 
Best,
 
Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
 
From: "Behnia, Sophia" <SBehnia@littler.com>
Date: Thursday, August 16, 2018 at 6:38 PM
To: Warren Postman <wdp@kellerlenkner.com>
Cc: Tom Kayes <tk@kellerlenkner.com>
Subject: Re: Uber matter
 
Hi Warren,
 
That’s not entirely accurate. I will draft a clarifying email tomorrow. 
          Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 4 of 62


 
A call on Wednesday is fine with me. 
 
Thanks,
Sophia. 
 
Sent from my iPhone

On Aug 16, 2018, at 1:51 PM, Warren Postman <wdp@kellerlenkner.com> wrote:

      Sophia,
       
      Thanks for talking earlier.  To confirm what we discussed, Uber’s position is that any
      drivers who are part of the O’Connor class are represented by Liss-Riordan solely by
      virtue of being in the class, Uber will not arbitrate with any members of the O’Connor
      class without the consent of Liss-Riordan, and Liss-Riordan will not give consent.
       
      Please confirm if that is correct.
       
      For the remaining drivers who Uber agrees are not represented by other counsel, we
      are willing to discuss some form of arbitration outside of JAMS so long as we can do a
      call by Wednesday to discuss.  If we can’t talk by Wednesday, we do not consent to a
      non-JAMS arbitrator and assert our clients’ right to proceed through JAMS with Uber
      paying the full fee. 
       
      Please let me know if we can talk by Wednesday and whether Uber will pay the full
      JAMS filing fee if we can’t reach an agreement on a non-JAMS arbitrator.  
       
      Best,
       
      Warren D. Postman
      Partner
      Keller | Lenkner
      1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
      202.749.8334 | Website | Email 
       
       
      From: "Behnia, Sophia" <SBehnia@littler.com>
      Date: Thursday, August 16, 2018 at 2:54 PM
      To: Warren Postman <wdp@kellerlenkner.com>
      Cc: Tom Kayes <tk@kellerlenkner.com>
      Subject: RE: Uber matter
       
      Warren,
    Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 5 of 62


 
Let’s talk next week. Over 100 of the first 400 you served are already represented by
other law firms. I need to finalize that list on my end, and then I will connect you with
the other law firms so you all can figure out which firm is going to proceed with
representation.
 
The arbitration agreement is clear that you are not to file with JAMS first. You are to
serve on Uber (I will accept service by email), we are to meet and confer regarding
arbitrators, and then if we cannot agree on arbitrators, we can go to JAMS for a strike
list.  It’s possible some of the arbitrators we will agree to will not be affiliated with
JAMS so it doesn’t make sense to pay filing fees right now. Let’s discuss the logistics
next week after I have a list of which drivers are represented by multiple firms.

Thanks,
Sophia
 
From: Warren Postman [mailto:wdp@kellerlenkner.com]
Sent: Thursday, August 16, 2018 11:46 AM
To: Behnia, Sophia
Cc: Tom Kayes
Subject: Re: Uber matter
 
Sophia, 
 
Please let me know when you would like to have the call you mentioned on Tuesday. 
In the meantime, will you accept electronic service of additional arbitrations on behalf
of Uber?  We are preparing a batch of about 800 more demands and imagine you don’t
need the stack of paper.  Also, can you please give me a timeline on when Uber will be
paying the filing fee to JAMS?  As you know, JAMS will not commence the arbitration
until they receive the fee, and we would like to get the process started. 
 
Best,
 
Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
 
From: Warren Postman <wdp@kellerlenkner.com>
Date: Tuesday, August 14, 2018 at 10:10 PM
To: "Behnia, Sophia" <SBehnia@littler.com>
Cc: Tom Kayes <tk@kellerlenkner.com>
Subject: Re: Uber matter
 
    Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 6 of 62


Sure – attached. Happy to discuss.
 
Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
 
From: "Behnia, Sophia" <SBehnia@littler.com>
Date: Tuesday, August 14, 2018 at 10:05 PM
To: Warren Postman <wdp@kellerlenkner.com>
Cc: Tom Kayes <tk@kellerlenkner.com>
Subject: RE: Uber matter
 
Any chance you have their names/contact info in a spreadsheet? It looks like some of
these folks are in the certified O’Connor class, and some are already represented by
other law firms so we’ll need to address that issue first. If you have a spreadsheet, it
will speed that process up.
 
From: Warren Postman [mailto:wdp@kellerlenkner.com]
Sent: Tuesday, August 14, 2018 6:56 PM
To: Behnia, Sophia
Cc: Tom Kayes
Subject: Re: Uber matter
 
Sophia,
 
I’ve attached a courtesy copy of what was mailed to Uber.
 
Best,  
 
Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
 
From: Warren Postman <wdp@kellerlenkner.com>
Date: Tuesday, August 14, 2018 at 9:39 PM
To: "Behnia, Sophia" <SBehnia@littler.com>
Cc: Tom Kayes <tk@kellerlenkner.com>
Subject: Re: Uber matter
 
    Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 7 of 62


Right. We sent them to both Uber and JAMS.
 
Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
 
From: "Behnia, Sophia" <SBehnia@littler.com>
Date: Tuesday, August 14, 2018 at 9:37 PM
To: Warren Postman <wdp@kellerlenkner.com>
Cc: Tom Kayes <tk@kellerlenkner.com>
Subject: RE: Uber matter
 
Ok, got it. When you say filed you mean you sent Uber the demands, right?
 
From: Warren Postman [mailto:wdp@kellerlenkner.com]
Sent: Tuesday, August 14, 2018 6:34 PM
To: Behnia, Sophia
Cc: Tom Kayes
Subject: Re: Uber matter
 
The 400 for whom we filed are all in the LA and San Francisco area.  We have additional
clients throughout California and Massachusetts.
 
Best,
 
Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
 
From: "Behnia, Sophia" <SBehnia@littler.com>
Date: Tuesday, August 14, 2018 at 9:31 PM
To: Warren Postman <wdp@kellerlenkner.com>
Cc: Tom Kayes <tk@kellerlenkner.com>
Subject: RE: Uber matter
 
Ok, thanks. Where are your clients located?
 
From: Warren Postman [mailto:wdp@kellerlenkner.com]
Sent: Tuesday, August 14, 2018 6:30 PM
To: Behnia, Sophia
    Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 8 of 62


Cc: Tom Kayes
Subject: Re: Uber matter
 
Thank you Sophia. For your information, we mailed demand letters for 400 clients
yesterday, which should arrive tomorrow.  We have additional clients for whom we are
preparing demands.  I’ve copied my colleague, Tom Kayes; if you could include us both
when you circle back, that would be great.
 
Best,
 
Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
 
From: "Behnia, Sophia" <SBehnia@littler.com>
Date: Tuesday, August 14, 2018 at 9:26 PM
To: Warren Postman <wdp@kellerlenkner.com>
Subject: RE: Uber matter
 
Hi Warren,
 
My office will be handling this matter. We will discuss with Uber and will circle back
with you to set up a call.
 
Thank you,
Sophia
 
Sophia Behnia, Shareholder 
415.276.2561 direct   415.358.5784 fax   SBehnia@littler.com
333 Bush Street, 34th Floor | San Francisco, CA 94104

<image001.jpg>    | littler.com
Employment & Labor Law Solutions Worldwide 
 

Begin forwarded message:

       From: Warren Postman <wdp@kellerlenkner.com>
       Date: August 13, 2018 at 9:09:11 PM GMT+3
       To: "tevangelis@gibsondunn.com" <tevangelis@gibsondunn.com>
       Subject: Re: Uber matter

       Hi Theane,
  Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 9 of 62


       
      Following up on my call Friday -- my firm is preparing to file a substantial
      number of arbitrations against Uber on behalf of Uber drivers.  JAMS
      suggested that we reach out to Uber’s counsel to discuss logistics before
      doing that. I’m not sure if GDC is involved in Uber’s driver arbitrations, but
      given your work on the misclassification issue, I wanted to give you a
      heads up and see if you could point me in the right direction. 
       
      If you could give me a call today, I would appreciate it.   617-378-8268.  If
      you’re tied up, I can reach out to Littler as well.
       
      Best,
       
      Warren D. Postman
      Partner
      Keller | Lenkner
      1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
      202.749.8334 | Website | Email 
       
       
      From: Warren Postman <wdp@kellerlenkner.com>
      Date: Friday, August 10, 2018 at 3:19 PM
      To: "tevangelis@gibsondunn.com" <tevangelis@gibsondunn.com>
      Subject: Uber matter
       
      Hi Theane,
       
      I just left you a voicemail hoping to speak with you about an Uber matter. 
      I am travelling but you can reach me on my cell until about 5pm PT time. 
       
      Best,
       
      Warren D. Postman
      Partner
      Keller | Lenkner
      1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
      202.749.8334 | Website | Email 

       

This message may contain confidential and privileged information. If it has been
sent to you in error, please reply to advise the sender of the error and then
immediately delete this message.


--------------------------
This email may contain confidential and privileged material for the sole use of the
 Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 10 of 62


intended recipient(s). Any review, use, distribution or disclosure by others is strictly
prohibited. If you are not the intended recipient (or authorized to receive for the
recipient), please contact the sender by reply email and delete all copies of this
message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which
operates worldwide through a number of separate legal entities. Please visit
www.littler.com for more information.




--------------------------
This email may contain confidential and privileged material for the sole use of the
intended recipient(s). Any review, use, distribution or disclosure by others is strictly
prohibited. If you are not the intended recipient (or authorized to receive for the
recipient), please contact the sender by reply email and delete all copies of this
message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which
operates worldwide through a number of separate legal entities. Please visit
www.littler.com for more information.




--------------------------
This email may contain confidential and privileged material for the sole use of the
intended recipient(s). Any review, use, distribution or disclosure by others is strictly
prohibited. If you are not the intended recipient (or authorized to receive for the
recipient), please contact the sender by reply email and delete all copies of this
message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which
operates worldwide through a number of separate legal entities. Please visit
www.littler.com for more information.
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 11 of 62




      --------------------------
      This email may contain confidential and privileged material for the sole use of the
      intended recipient(s). Any review, use, distribution or disclosure by others is strictly
      prohibited. If you are not the intended recipient (or authorized to receive for the
      recipient), please contact the sender by reply email and delete all copies of this
      message.

      Littler Mendelson, P.C. is part of the international legal practice Littler Global, which
      operates worldwide through a number of separate legal entities. Please visit
      www.littler.com for more information.




      --------------------------
      This email may contain confidential and privileged material for the sole use of the
      intended recipient(s). Any review, use, distribution or disclosure by others is strictly
      prohibited. If you are not the intended recipient (or authorized to receive for the
      recipient), please contact the sender by reply email and delete all copies of this
      message.

      Littler Mendelson, P.C. is part of the international legal practice Littler Global, which
      operates worldwide through a number of separate legal entities. Please visit
      www.littler.com for more information.




--------------------------
This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates
       Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 12 of 62


worldwide through a number of separate legal entities. Please visit www.littler.com for more
information.
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 13 of 62




           EXHIBIT J
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 14 of 62


From:            Warren Postman
To:              Behnia, Sophia
Cc:              Tom Kayes; Spurchise, Andrew M.; Ashley Keller
Subject:         Re: Uber matter
Date:            Wednesday, September 5, 2018 9:32:34 AM
Attachments:     2018.09.05 - Spreadsheet of Claimant Information[1].xlsx
                 PORTIER P2P Flow Services Agreement August 31 2016 copy.pdf
                 RASIER Technology Services Agreement December 10 2015.pdf
                 2018.09.05 - California Claimants Demand[1].pdf
                 2018.09.05 - Massachusetts Clients Demand[2].pdf


Sophia,
 
We have considered Uber’s counter-proposal for a process and do not find it acceptable.
 
Having spent several weeks conferring about an alternative process, we have decided to move
ahead with arbitrating our clients’ claims without delay.  Consistent with your prior agreement to
accept electronic service, I am serving you with the attached demands for arbitration on behalf of
857 additional clients in California and 190 clients in Massachusetts. Pursuant to M.G.L. §§ 148 and
148B, the Massachusetts demands name Dara Khosrowshahi, Barney Harford, Thuan Pham, Meghan
Joyce, Rachel Holt, Persis Elavia, and Liane Hornsey as defendants. Please let me know whether or
not you will be representing these individuals. If so, please let me know whether you will accept the
attached electronic service on their behalf. For avoidance of doubt, we are also re-serving in the
same manner the original 400 demands I sent to you on August 14, 2018, which contain minor
amendments and which we will re-serve on JAMS along with the others.
 
If you are aware of any clients who have signed an engagement letter with another law firm, we
would appreciate you sharing their names so that we can clarify with them how they would like to
proceed. You previously stated that some of our clients have signed releases that you believe waive
their claims. If any of these clients no longer have an active driver account with Uber and have not
driven for Uber since signing the release, please share the release and we will consider withdrawing
their demand.  For the remaining clients, our view is that statutory rights such as a minimum wage
and overtime cannot be waived prospectively by contract. In addition, while you noted that some of
our clients are members of the O’Connor class, we believe that the bulk of their claims are not
covered by O’Connor. Accordingly, we will be commencing arbitration for all of those clients. Any
disputes on these matters must be resolved by the arbitrators. 
 
With regard to all of the above clients, we do not agree to any non-JAMS arbitrators. We therefore
invoke our clients’ right to commence arbitration through JAMS and select arbitrators by a strike
method. As we explained during our call on August 22, we believe Uber is equitably estopped based
on its statements in Mohamed from asking a driver to pay any portion of the JAMS filing fee. While I
understand that Uber disputes this point, the arbitration agreement states that the “Company shall
bear all of the Arbitrator’s and arbitration fees until such time as the Arbitrator resolves any such
dispute.” We hereby demand that Uber pay the full JAMS filing fee for each of the attached clients
so that we may commence arbitration. 
 
To the extent Uber argues that arbitrating this many claims will be unworkable, we disagree. We are
fully prepared to arbitrate the claims consistent with the JAMS Streamlined Arbitration Rules that
         Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 15 of 62


Uber designated in its contract. We will not put our clients’ claims on hold because the process that
Uber wrote into its contracts is inconvenient for Uber.
 
If Uber has not paid the JAMS filing fee for each of the above clients by September 17, we will file a
motion to compel arbitration in court. We would be willing to discuss settlement at any time. The
lines of communication are always open. But we do not see any reason to delay the commencement
of arbitration. Uber has spent the last five years arguing in case after case that (1) all disputes arising
from the driver agreement must be arbitrated, (2) any threshold disputes regarding whether a claim
is arbitrable must themselves be arbitrated, and (3) Uber stands ready to engage in a fast, efficient,
and streamlined dispute resolution process with its drivers in arbitration. It is time for Uber to abide
by the process it has designed and worked to impose on drivers in dozens of disputes around the
country. 
 
Best,
 
Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
 
From: "Behnia, Sophia" <SBehnia@littler.com>
Date: Tuesday, September 4, 2018 at 11:46 AM
To: Warren Postman <wdp@kellerlenkner.com>
Cc: Tom Kayes <tk@kellerlenkner.com>, "Spurchise, Andrew M." <ASpurchise@littler.com>,
Ashley Keller <ack@kellerlenkner.com>
Subject: RE: Uber matter
 
Warren,
 
Here is our proposal on the arbitration process and some suggested arbitrators. Let me know your
thoughts.
 
Arbitration Process
 
       We suggest starting with four individual arbitrations. Each side would pick two claimants from
       the entirety of the Keller list (excluding those that are not able to proceed due to conflicts –
       e.g., O’Connor or represented by another firm – we are just about done analyzing this for your
       first 400 or so that you sent to me; we’ll need your complete list to do the rest). We would
       assign the four matters to four different arbitrators. If we cannot agree on arbitrators, we will
       use the JAMS strike lists.
          
       The arbitrations will take place where the claimants are located. Uber will not agree to have
         Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 16 of 62


       all of the arbitrations take place in Chicago.
         
       After we receive reasoned decisions in all four arbitrations, we will reconvene to determine
       the appropriate way to proceed. We will likely be able to proceed more quickly, particularly if
       we group the arbitrations so that each arbitration after the first four involves 3-4 claimants.
       However, we would still insist that the arbitrator make an individualized decision as to the IC
       status of each claimant. We may also be open to assigning new claimants to the arbitrators
       who adjudicated the first four matters. 
         
       The arbitrations will be conducted pursuant to each claimant’s operative arbitration provision.
         
       Uber will not commit to any sort of mediation at this time.
 
Proposed Arbitrators
 
      Judge Rebecca Westerfield
      Judge William Cahill
      Judge George King
      Judge Jon Mayeda
 
 
From: Warren Postman [mailto:wdp@kellerlenkner.com]
Sent: Thursday, August 30, 2018 6:38 AM
To: Behnia, Sophia
Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Keller
Subject: Re: Uber matter
 
Thank you Sophia.  Please let me know when we can expect a proposal on process. We made an
initial proposal two weeks ago and haven’t received any counter-proposal from Uber yet.  We
generally prefer the strike method for arbitrator selection, but will consider specific suggestions if
we see some indication that Uber is proposing something meaningful beyond the default JAMS
process.
 
Best,
 
Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
 
From: "Behnia, Sophia" <SBehnia@littler.com>
Date: Wednesday, August 29, 2018 at 8:01 PM
To: Warren Postman <wdp@kellerlenkner.com>
         Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 17 of 62


Cc: Tom Kayes <tk@kellerlenkner.com>, "Spurchise, Andrew M." <ASpurchise@littler.com>,
Ashley Keller <ack@kellerlenkner.com>
Subject: RE: Uber matter
 
Thanks. We will review. I can confirm that we will agree to tolling for all of your clients while we
work through the terms of the long form tolling agreement, and the details of the logistics of the
arbitrations.
 
Are there any arbitrators you would propose for Uber to consider? It would be helpful to see if we
can agree before we resort to strike lists.
 
Sophia
 
From: Warren Postman [mailto:wdp@kellerlenkner.com]
Sent: Tuesday, August 28, 2018 1:52 PM
To: Behnia, Sophia
Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Keller
Subject: Re: Uber matter
 
Thank you Sophia,
 
A proposed tolling agreement is attached.  Could you please also give us an ETA on a counter
proposal for proceeding with the arbitrations?
 
Best,
 
Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
 
From: "Behnia, Sophia" <SBehnia@littler.com>
Date: Tuesday, August 28, 2018 at 11:40 AM
To: Warren Postman <wdp@kellerlenkner.com>
Cc: Tom Kayes <tk@kellerlenkner.com>, "Spurchise, Andrew M." <ASpurchise@littler.com>,
Ashley Keller <ack@kellerlenkner.com>
Subject: Re: Uber matter
 
Warren,
 
I’m still waiting on confirmation, but a tolling agreement should be fine. Can you circulate a
draft for our review?
 
         Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 18 of 62


Thank you,
Sophia 

Sent from my iPhone

On Aug 27, 2018, at 6:11 PM, Warren Postman <wdp@kellerlenkner.com> wrote:

     Sophia, Andrew, 
      
     Thank you for the discussion last Wednesday and for agreeing to get back to us with (a)
     a counter proposal on how to proceed with the arbitrations and (b) an answer on
     whether Uber will agree to toll our clients’ claims so that we don’t need to file them all
     right away. As we noted on the call, we are concerned about letting time drag on
     without progress on these points.  Given that, could you please let me know when you
     expect to get back to us on both fronts?
      
     Best,
      
     Warren D. Postman
     Partner
     Keller | Lenkner
     1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
     202.749.8334 | Website | Email 
      
      
     From: "Behnia, Sophia" <SBehnia@littler.com>
     Date: Wednesday, August 22, 2018 at 1:40 PM
     To: Warren Postman <wdp@kellerlenkner.com>
     Cc: Tom Kayes <tk@kellerlenkner.com>, "Spurchise, Andrew M."
     <ASpurchise@littler.com>, Ashley Keller <ack@kellerlenkner.com>
     Subject: RE: Uber matter
      
     That’s fine. Please send out a conference line – Andrew and I are in different offices.
      
     From: Warren Postman [mailto:wdp@kellerlenkner.com]
     Sent: Tuesday, August 21, 2018 5:36 PM
     To: Behnia, Sophia
     Cc: Tom Kayes; Spurchise, Andrew M.; Ashley Keller
     Subject: Re: Uber matter
      
     Actually, my partner Ashley Keller would like to join. Could we do 1pm your time?
      
     Thanks,

     Warren D. Postman
     Partner
 Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 19 of 62


Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 



On Aug 21, 2018, at 6:14 PM, Warren Postman <wdp@kellerlenkner.com> wrote:

       Thank you Sophia.  Let’s set a specific time to talk.  How about 3pm your
       time tomorrow?
        
       Warren D. Postman
       Partner
       Keller | Lenkner
       1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
       202.749.8334 | Website | Email 
        
        
       From: "Behnia, Sophia" <SBehnia@littler.com>
       Date: Tuesday, August 21, 2018 at 6:53 PM
       To: Warren Postman <wdp@kellerlenkner.com>
       Cc: Tom Kayes <tk@kellerlenkner.com>, "Spurchise, Andrew M."
       <ASpurchise@littler.com>
       Subject: RE: Uber matter
        
       I’ve looped in Andrew Spurchise who will be leading these arbitrations on
       our side. I am tied up tomorrow at 10 am PST. Let’s shoot for later in the
       day. I also owe you a clarification email on the O’Connor issue, which I will
       send as soon as I have a moment.
        
       From: Warren Postman [mailto:wdp@kellerlenkner.com]
       Sent: Friday, August 17, 2018 1:03 PM
       To: Behnia, Sophia
       Cc: Tom Kayes
       Subject: Re: Uber matter
        
       Sophia,
        
       In advance of our call on Wednesday (please confirm the time), I
       have included below a proposed framework for an alternative
       arbitration process that does not involve us filing thousands of
       individual arbitrations before JAMS.  This is to get the discussion
       started. We are happy to consider other approaches you might
       suggest in advance of our call Wednesday.
        
       However, if we haven’t made meaningful progress toward an
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 20 of 62


   alternative approach by COB Wednesday, we will assert our clients’
   right to proceed through the JAMS process identified in the
   arbitration agreement.  That process can’t start until the JAMS filing
   fee is paid, and Uber is responsible for the full fee as outlined in our
   demand letter.  Please tell me now if Uber disagrees with this
   position, as that will be material to our discussions over the next
   week.
    
   Framework for Alternative Arbitration Model
         Bellwether process: Uber and Keller Lenkner select 9
         bellwether arbitrations – 3 with drivers from SF, 3 with drivers
         from LA, and 3 with drivers from Mass. 
         Tolling: Uber agrees to toll all related claims for other Uber
         drivers who are Keller Lenkner clients pending the bellwethers.
         Selecting bellwether plaintiffs: Uber will first identify any Keller
         Lenkner client whom it believes would not have a claim for
         unpaid wages even if they were an employee.  Keller Lenkner
         will then identify a list of 20 clients who are willing to serve as a
         bellwether plaintiff.  Uber picks the bellwethers from that list.
         Bellwether plaintiffs will receive an incentive award of double
         their recovery in return for their service.
         Arbitrator selection: JAMS will supply a list of 39 arbitrators, all
         of whom shall be former federal judges.  Each side will make
         alternating strikes, with 15 strikes per side.
         Rules: Arbitrations will be conducted under the Federal Rules
         of Civil Procedure, but the arbitrator will expedite proceedings
         and a final award must be issued within one year. 
         Location: To facilitate travel from both coasts, the arbitrations
         will take place in Chicago.
         Post-bellwether mediation: Within 30 days after the conclusion
         of the 9 bellwethers, the parties will commence non-binding
         mediation in order to decide on a formula for extrapolating the
         results of the bellwethers to Keller Lenkner’s remaining clients. 
         Keller Lenkner proposes Tony Piazza in San Francisco.
         Post-mediation arbitration: If the parties cannot reach
         agreement within 30 days after the mediation is commenced,
         the parties will, within the next 14 days, select a single JAMS
         arbitrator based on an alternating strike method (10 strikes
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 21 of 62


           each from a list of 21).  Within 30 days of the arbitrator’s
           selection, the parties will simultaneously submit an opening
           brief proposing a formula for extrapolating the results of the
           bellwethers to Keller Lenkner’s remaining clients.  Within 30
           days of the opening briefs, the parties will simultaneously
           submit a response.  The arbitrator shall issue a final award
           designating a formula within 30 days, which shall be binding on
           both sides. 
    
   Best,
    
   Warren D. Postman
   Partner
   Keller | Lenkner
   1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
   202.749.8334 | Website | Email 
    
    
   From: Warren Postman <wdp@kellerlenkner.com>
   Date: Thursday, August 16, 2018 at 6:49 PM
   To: "Behnia, Sophia" <SBehnia@littler.com>
   Cc: Tom Kayes <tk@kellerlenkner.com>
   Subject: Re: Uber matter
    
   Thanks Sophia.  Please do clarify.  We’ll call your office line at 10am PT on
   Wednesday 8/22 unless you prefer a different time and/or number.  Just
   let me know.
    
   Best,
    
   Warren D. Postman
   Partner
   Keller | Lenkner
   1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
   202.749.8334 | Website | Email 
    
    
   From: "Behnia, Sophia" <SBehnia@littler.com>
   Date: Thursday, August 16, 2018 at 6:38 PM
   To: Warren Postman <wdp@kellerlenkner.com>
   Cc: Tom Kayes <tk@kellerlenkner.com>
   Subject: Re: Uber matter
    
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 22 of 62


   Hi Warren,
    
   That’s not entirely accurate. I will draft a clarifying email tomorrow. 
    
   A call on Wednesday is fine with me. 
    
   Thanks,
   Sophia. 
    
   Sent from my iPhone

   On Aug 16, 2018, at 1:51 PM, Warren Postman
   <wdp@kellerlenkner.com> wrote:

         Sophia,
          
         Thanks for talking earlier.  To confirm what we discussed,
         Uber’s position is that any drivers who are part of the
         O’Connor class are represented by Liss-Riordan solely by
         virtue of being in the class, Uber will not arbitrate with any
         members of the O’Connor class without the consent of Liss-
         Riordan, and Liss-Riordan will not give consent.
          
         Please confirm if that is correct.
          
         For the remaining drivers who Uber agrees are not
         represented by other counsel, we are willing to discuss some
         form of arbitration outside of JAMS so long as we can do a
         call by Wednesday to discuss.  If we can’t talk by
         Wednesday, we do not consent to a non-JAMS arbitrator
         and assert our clients’ right to proceed through JAMS with
         Uber paying the full fee. 
          
         Please let me know if we can talk by Wednesday and
         whether Uber will pay the full JAMS filing fee if we can’t
         reach an agreement on a non-JAMS arbitrator.  
          
         Best,
          
         Warren D. Postman
         Partner
         Keller | Lenkner
         1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
         202.749.8334 | Website | Email 
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 23 of 62


         
         
        From: "Behnia, Sophia" <SBehnia@littler.com>
        Date: Thursday, August 16, 2018 at 2:54 PM
        To: Warren Postman <wdp@kellerlenkner.com>
        Cc: Tom Kayes <tk@kellerlenkner.com>
        Subject: RE: Uber matter
         
        Warren,
         
        Let’s talk next week. Over 100 of the first 400 you served are
        already represented by other law firms. I need to finalize
        that list on my end, and then I will connect you with the
        other law firms so you all can figure out which firm is going
        to proceed with representation.
         
        The arbitration agreement is clear that you are not to file
        with JAMS first. You are to serve on Uber (I will accept
        service by email), we are to meet and confer regarding
        arbitrators, and then if we cannot agree on arbitrators, we
        can go to JAMS for a strike list.  It’s possible some of the
        arbitrators we will agree to will not be affiliated with JAMS
        so it doesn’t make sense to pay filing fees right now. Let’s
        discuss the logistics next week after I have a list of which
        drivers are represented by multiple firms.

        Thanks,
        Sophia
         
        From: Warren Postman [mailto:wdp@kellerlenkner.com]
        Sent: Thursday, August 16, 2018 11:46 AM
        To: Behnia, Sophia
        Cc: Tom Kayes
        Subject: Re: Uber matter
         
        Sophia, 
         
        Please let me know when you would like to have the call you
        mentioned on Tuesday.  In the meantime, will you accept
        electronic service of additional arbitrations on behalf of
        Uber?  We are preparing a batch of about 800 more
        demands and imagine you don’t need the stack of paper. 
        Also, can you please give me a timeline on when Uber will be
        paying the filing fee to JAMS?  As you know, JAMS will not
        commence the arbitration until they receive the fee, and we
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 24 of 62


        would like to get the process started. 
         
        Best,
         
        Warren D. Postman
        Partner
        Keller | Lenkner
        1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
        202.749.8334 | Website | Email 
         
         
        From: Warren Postman <wdp@kellerlenkner.com>
        Date: Tuesday, August 14, 2018 at 10:10 PM
        To: "Behnia, Sophia" <SBehnia@littler.com>
        Cc: Tom Kayes <tk@kellerlenkner.com>
        Subject: Re: Uber matter
         
        Sure – attached. Happy to discuss.
         
        Warren D. Postman
        Partner
        Keller | Lenkner
        1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
        202.749.8334 | Website | Email 
         
         
        From: "Behnia, Sophia" <SBehnia@littler.com>
        Date: Tuesday, August 14, 2018 at 10:05 PM
        To: Warren Postman <wdp@kellerlenkner.com>
        Cc: Tom Kayes <tk@kellerlenkner.com>
        Subject: RE: Uber matter
         
        Any chance you have their names/contact info in a
        spreadsheet? It looks like some of these folks are in the
        certified O’Connor class, and some are already represented
        by other law firms so we’ll need to address that issue first. If
        you have a spreadsheet, it will speed that process up.
         
        From: Warren Postman [mailto:wdp@kellerlenkner.com]
        Sent: Tuesday, August 14, 2018 6:56 PM
        To: Behnia, Sophia
        Cc: Tom Kayes
        Subject: Re: Uber matter
         
        Sophia,
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 25 of 62


         
        I’ve attached a courtesy copy of what was mailed to Uber.
         
        Best,  
         
        Warren D. Postman
        Partner
        Keller | Lenkner
        1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
        202.749.8334 | Website | Email 
         
         
        From: Warren Postman <wdp@kellerlenkner.com>
        Date: Tuesday, August 14, 2018 at 9:39 PM
        To: "Behnia, Sophia" <SBehnia@littler.com>
        Cc: Tom Kayes <tk@kellerlenkner.com>
        Subject: Re: Uber matter
         
        Right. We sent them to both Uber and JAMS.
         
        Warren D. Postman
        Partner
        Keller | Lenkner
        1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
        202.749.8334 | Website | Email 
         
         
        From: "Behnia, Sophia" <SBehnia@littler.com>
        Date: Tuesday, August 14, 2018 at 9:37 PM
        To: Warren Postman <wdp@kellerlenkner.com>
        Cc: Tom Kayes <tk@kellerlenkner.com>
        Subject: RE: Uber matter
         
        Ok, got it. When you say filed you mean you sent Uber the
        demands, right?
         
        From: Warren Postman [mailto:wdp@kellerlenkner.com]
        Sent: Tuesday, August 14, 2018 6:34 PM
        To: Behnia, Sophia
        Cc: Tom Kayes
        Subject: Re: Uber matter
         
        The 400 for whom we filed are all in the LA and San
        Francisco area.  We have additional clients throughout
        California and Massachusetts.
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 26 of 62


         
        Best,
         
        Warren D. Postman
        Partner
        Keller | Lenkner
        1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
        202.749.8334 | Website | Email 
         
         
        From: "Behnia, Sophia" <SBehnia@littler.com>
        Date: Tuesday, August 14, 2018 at 9:31 PM
        To: Warren Postman <wdp@kellerlenkner.com>
        Cc: Tom Kayes <tk@kellerlenkner.com>
        Subject: RE: Uber matter
         
        Ok, thanks. Where are your clients located?
         
        From: Warren Postman [mailto:wdp@kellerlenkner.com]
        Sent: Tuesday, August 14, 2018 6:30 PM
        To: Behnia, Sophia
        Cc: Tom Kayes
        Subject: Re: Uber matter
         
        Thank you Sophia. For your information, we mailed demand
        letters for 400 clients yesterday, which should arrive
        tomorrow.  We have additional clients for whom we are
        preparing demands.  I’ve copied my colleague, Tom Kayes; if
        you could include us both when you circle back, that would
        be great.
         
        Best,
         
        Warren D. Postman
        Partner
        Keller | Lenkner
        1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
        202.749.8334 | Website | Email 
         
         
        From: "Behnia, Sophia" <SBehnia@littler.com>
        Date: Tuesday, August 14, 2018 at 9:26 PM
        To: Warren Postman <wdp@kellerlenkner.com>
        Subject: RE: Uber matter
         
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 27 of 62


        Hi Warren,
         
        My office will be handling this matter. We will discuss with
        Uber and will circle back with you to set up a call.
         
        Thank you,
        Sophia
         
        Sophia Behnia, Shareholder 
        415.276.2561 direct   415.358.5784 fax   SBehnia@littler.com
        333 Bush Street, 34th Floor | San Francisco, CA 94104

        <image001.jpg>    | littler.com
        Employment & Labor Law Solutions Worldwide 
         

        Begin forwarded message:

               From: Warren Postman
               <wdp@kellerlenkner.com>
               Date: August 13, 2018 at 9:09:11 PM
               GMT+3
               To: "tevangelis@gibsondunn.com"
               <tevangelis@gibsondunn.com>
               Subject: Re: Uber matter

               Hi Theane,
                
               Following up on my call Friday -- my firm is
               preparing to file a substantial number of
               arbitrations against Uber on behalf of Uber
               drivers.  JAMS suggested that we reach out to
               Uber’s counsel to discuss logistics before doing
               that. I’m not sure if GDC is involved in Uber’s
               driver arbitrations, but given your work on the
               misclassification issue, I wanted to give you a
               heads up and see if you could point me in the
               right direction. 
                
               If you could give me a call today, I would
               appreciate it.   617-378-8268.  If you’re tied up,
               I can reach out to Littler as well.
                
               Best,
                
               Warren D. Postman
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 28 of 62


              Partner

              Keller | Lenkner
              1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
              202.749.8334 | Website | Email 
               
               
              From: Warren Postman
              <wdp@kellerlenkner.com>
              Date: Friday, August 10, 2018 at 3:19 PM
              To: "tevangelis@gibsondunn.com"
              <tevangelis@gibsondunn.com>
              Subject: Uber matter
               
              Hi Theane,
               
              I just left you a voicemail hoping to speak with
              you about an Uber matter.  I am travelling but
              you can reach me on my cell until about 5pm
              PT time. 
               
              Best,
               
              Warren D. Postman
              Partner
              Keller | Lenkner
              1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
              202.749.8334 | Website | Email 

               

        This message may contain confidential and privileged
        information. If it has been sent to you in error, please
        reply to advise the sender of the error and then
        immediately delete this message.


        --------------------------
        This email may contain confidential and privileged material
        for the sole use of the intended recipient(s). Any review, use,
        distribution or disclosure by others is strictly prohibited. If
        you are not the intended recipient (or authorized to receive
        for the recipient), please contact the sender by reply email
        and delete all copies of this message.

        Littler Mendelson, P.C. is part of the international legal
        practice Littler Global, which operates worldwide through a
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 29 of 62


        number of separate legal entities. Please visit
        www.littler.com for more information.




        --------------------------
        This email may contain confidential and privileged material
        for the sole use of the intended recipient(s). Any review, use,
        distribution or disclosure by others is strictly prohibited. If
        you are not the intended recipient (or authorized to receive
        for the recipient), please contact the sender by reply email
        and delete all copies of this message.

        Littler Mendelson, P.C. is part of the international legal
        practice Littler Global, which operates worldwide through a
        number of separate legal entities. Please visit
        www.littler.com for more information.




        --------------------------
        This email may contain confidential and privileged material
        for the sole use of the intended recipient(s). Any review, use,
        distribution or disclosure by others is strictly prohibited. If
        you are not the intended recipient (or authorized to receive
        for the recipient), please contact the sender by reply email
        and delete all copies of this message.

        Littler Mendelson, P.C. is part of the international legal
        practice Littler Global, which operates worldwide through a
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 30 of 62


        number of separate legal entities. Please visit
        www.littler.com for more information.




        --------------------------
        This email may contain confidential and privileged material
        for the sole use of the intended recipient(s). Any review, use,
        distribution or disclosure by others is strictly prohibited. If
        you are not the intended recipient (or authorized to receive
        for the recipient), please contact the sender by reply email
        and delete all copies of this message.

        Littler Mendelson, P.C. is part of the international legal
        practice Littler Global, which operates worldwide through a
        number of separate legal entities. Please visit
        www.littler.com for more information.




        --------------------------
        This email may contain confidential and privileged material
        for the sole use of the intended recipient(s). Any review, use,
        distribution or disclosure by others is strictly prohibited. If
        you are not the intended recipient (or authorized to receive
        for the recipient), please contact the sender by reply email
        and delete all copies of this message.

        Littler Mendelson, P.C. is part of the international legal
        practice Littler Global, which operates worldwide through a
        number of separate legal entities. Please visit
 Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 31 of 62


                 www.littler.com for more information.




        --------------------------
        This email may contain confidential and privileged material for the sole
        use of the intended recipient(s). Any review, use, distribution or
        disclosure by others is strictly prohibited. If you are not the intended
        recipient (or authorized to receive for the recipient), please contact the
        sender by reply email and delete all copies of this message.

        Littler Mendelson, P.C. is part of the international legal practice Littler
        Global, which operates worldwide through a number of separate legal
        entities. Please visit www.littler.com for more information.




        --------------------------
        This email may contain confidential and privileged material for the sole
        use of the intended recipient(s). Any review, use, distribution or
        disclosure by others is strictly prohibited. If you are not the intended
        recipient (or authorized to receive for the recipient), please contact the
        sender by reply email and delete all copies of this message.

        Littler Mendelson, P.C. is part of the international legal practice Littler
        Global, which operates worldwide through a number of separate legal
        entities. Please visit www.littler.com for more information.




--------------------------
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 32 of 62


      This email may contain confidential and privileged material for the sole use of the
      intended recipient(s). Any review, use, distribution or disclosure by others is strictly
      prohibited. If you are not the intended recipient (or authorized to receive for the
      recipient), please contact the sender by reply email and delete all copies of this
      message.

      Littler Mendelson, P.C. is part of the international legal practice Littler Global, which
      operates worldwide through a number of separate legal entities. Please visit
      www.littler.com for more information.




--------------------------
This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities. Please visit www.littler.com for more
information.




--------------------------
This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities. Please visit www.littler.com for more
information.




--------------------------
This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you are not
the intended recipient (or authorized to receive for the recipient), please contact the sender by reply
email and delete all copies of this message.
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 33 of 62


Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities. Please visit www.littler.com for more
information.
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 34 of 62




          EXHIBIT K
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 35 of 62


From:             Sandra Chan
To:               wdp@kellerlenkner.com; tk@kellerlenkner.com; mkc@kellerlenkner.com; Sbehnia@littler.com;
                  aspurchise@littler.com; ack@kellerlenkner.com
Subject:          Uber Arbitrations
Date:             Tuesday, October 2, 2018 2:15:23 PM
Attachments:      Uber Arbitrations - Filing Fees Rec"d 10.02.18.xlsx


Dear Counsel,
 
This will confirm that JAMS has received the filing fees in the matters referenced in the attached
spreadsheet.  JAMS will commence these arbitrations and provide the parties with lists of available
arbitrators and strike lists.
 
Please do not hesitate to contact me should you have any questions.
 
Best Regards,
 
 
                                       Sandra Chan
                                       ADR Consultant
                                      
                                       Two Embarcadero Center
                                       Suite 1500
                                       San Francisco, CA  94111
                                       P: 415.774.2611
                                       F: 415.982.5287

JAMS was named the top ADR provider in the Bay Area for the 12th year in a row in The Recorder’s 2018 “Best
of” list.
 
U.S. | International | LinkedIn | Twitter
 
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 36 of 62




           EXHIBIT L
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 37 of 62


From:              Sandra Chan
To:                Warren Postman; Tom Kayes; Michelle Kay Camp; Ashley Keller; Behnia, Sophia; Spurchise, Andrew M.
Cc:                Shaub, Vicki; Hammett, Kristine F.; King, Caitlin E.
Subject:           FW: Uber Arbitrations: INVOICES FOR FILING FEES (Demands Filed on 8.13.18)
Date:              Thursday, November 1, 2018 12:06:07 PM
Attachments:       image001.png
                   Uber Arbitrations - 33 Invoices Paid on 11-1-18.xlsx
                   Uber Arbitrations - 216 Invoices Paid on 11-1-18 (002).xlsx


Dear Counsel,
 
This will confirm that JAMS has received the filing fees in the matters referenced in the attached
spreadsheet.  JAMS will commence these arbitrations and provide the parties with lists of available
arbitrators and strike lists.
 
Please do not hesitate to contact me should you have any questions.
 
Best Regards,
 
 
                                      Sandra Chan
                                      ADR Consultant
                                       
                                      JAMS - Local Solutions. Global Reach.TM
                                      Two Embarcardoer Center | Suite 1500 | San Francisco, CA  94111
                                      P: 415.774.2611 | F: 415.982.5287
                                      www.jamsadr.com
                                       
                                      Follow us on LinkedIn and Twitter.
 
 
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 38 of 62




         EXHIBIT M
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 39 of 62


From:              Sandra Chan
To:                Warren Postman; Tom Kayes; Michelle Kay Camp; Ashley Keller; Behnia, Sophia; Spurchise, Andrew M.
Cc:                Shaub, Vicki; Hammett, Kristine F.; King, Caitlin E.
Subject:           FW: Uber Arbitrations: INVOICES FOR FILING FEES (Demands Filed on 8.13.18)
Date:              Thursday, November 1, 2018 12:06:07 PM
Attachments:       image001.png
                   Uber Arbitrations - 33 Invoices Paid on 11-1-18.xlsx
                   Uber Arbitrations - 216 Invoices Paid on 11-1-18 (002).xlsx


Dear Counsel,
 
This will confirm that JAMS has received the filing fees in the matters referenced in the attached
spreadsheet.  JAMS will commence these arbitrations and provide the parties with lists of available
arbitrators and strike lists.
 
Please do not hesitate to contact me should you have any questions.
 
Best Regards,
 
 
                                      Sandra Chan
                                      ADR Consultant
                                       
                                      JAMS - Local Solutions. Global Reach.TM
                                      Two Embarcardoer Center | Suite 1500 | San Francisco, CA  94111
                                      P: 415.774.2611 | F: 415.982.5287
                                      www.jamsadr.com
                                       
                                      Follow us on LinkedIn and Twitter.
 
 
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 40 of 62




          EXHIBIT N
               Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 41 of 62


From:              Warren Postman
To:                Sandra Chan; Lindsay Andersen; Rosal nda Ortega; Michelle Penuliar; Jason Clark; Jesse Dienner; Scott Parreno; Patricia Usak; Tom Kayes; Michelle Kay Camp; Behnia, Sophia; Spurchise, Andrew M.; Hammett, Kristine
                   F.; King, Caitlin E.; Shaub, Vicki; Josephine Care; Kathleen Hanley; Jenny Truex
Cc:                chiedunwamuoz2722798@projects.filevine.com; janetdarceyz2722794@projects.filevine.com; elvinbrooksz2722792@projects.filevine.com; aaronbratcherz2722791@projects.filevine.com;
                   angelinealexisz2722786@projects.filevine.com; michaelmcnamaraz2722550@projects.filevine.com; danbamontez2722521@projects.filevine.com; craigwongz2722506@projects.filevine.com;
                   waleedsalehz2722433@projects.filevine.com; jacquelinewoodsonz2722352@projects.filevine.com; jamilwestz2722343@projects.filevine.com; tinatapiaz2722333@projects.filevine.com;
                   mazistroudz2722332@projects.filevine.com; vernastittz2722330@projects.filev ne.com; lynettastanleyz2722328@projects.filevine.com; melvinsnellz2722327@projects.filevine.com;
                   jamarrsmithz2722323@projects.filevine.com; eleisharedmondz2731170@projects.filevine.com; vernastittz2722330@projects.filevine.com; marvinnewtonz2722291@projects.filevine.com;
                   terismullinz2722287@projects.filevine.com; ericmontoyaz2722284@projects.filevine.com; wallacelogginsz2722275@projects.filevine.com; ronaldjamesz2722262@projects.filevine.com;
                   chemikahollisz2722256@projects.filevine.com; markgriffinz2722244@projects.filevine.com; tanishagilmorez2722243@projects.filevine.com; keishaflemonsz2722236@projects.filevine.com;
                   byreeshaflemingz2722235@projects.filevine.com; sharondaeverfieldz2722233@projects.filev ne.com; johnnyducksworthz2722231@projects.filevine.com; josephjamesdeanz2722225@projects.filevine.com;
                   ronalddavisz2722224@projects.filevine.com; harolddacusz2722221@projects.filevine.com; kelvincurryz2722220@projects.filevine.com; lawrencecolemanz2722216@projects.filevine.com;
                   richardclementez2722214@projects.filevine.com; jamesboissierez2722196@projects.filevine.com; andreballardz2722187@projects.filevine.com; cathybaileyz2722186@projects.filevine.com;
                   shenitabaileyz2722185@projects.filevine.com; simoneaceveeoz2722166@projects.filevine.com; demarriowinfordz2722162@projects.filevine.com; jacquelinewellsz2722155@projects.filevine.com;
                   bernadettewattsz2722154@projects.filevine.com; ericvillanuevaz2722152@projects.filevine.com; jasonthomasz2722138@projects.filevine.com
Subject:           Re: Claimants" First Str kes
Date:              Monday, October 15, 2018 3:49:58 PM
Attachments:       2018.10.15 - Uber Strike List - Complete.xlsx


Good evening,
 
Claimants second strikes in the first 47 Uber arbitrations, and the resulting arbitrator selections, are listed below and attached
 
Best,
Warren  
 
    JAMS Ref. No.       Claimant                                 Uber Strike 1                     Claimant Strike 1                  Uber Strike 2                     Claimant Strike 2                 Arbitrator
     1100091430         Simone               Aceveeo             Robert Baines                     Harry Low                          Lisa Jaye                         Lynn Duryee                       Kenneth Kawaichi
                                                                                                                                                                        Deborah Crandall
      1100091371        Angeline             Alexis              Lexi Myer                         Coleman A. Swart                   Ann Kough                         Saxe                              Jeffrey King
      1100091427        Cathy                Bailey              Lizbeth Hasse                     Elaine Rushing                     Dan Hanlon                        Patrick Mahoney                   Alexander Brainerd
      1100091428        Shenita              Bailey              Cecily Bond                       David Garcia                       Dan Hanlon                        Elaine Rushing                    Zela Claiborne
      1100091426        Andre                Ballard             Richard McAdams                   John A. Flaherty                   Dan Hanlon                        Zerne P. Haning                   Kenneth Kawaichi
      1100091372        Dan                  Bamonte             Lexi Myer                         Elliot K. Gordon                   Diane Wayne                       Terry Friedman                    Candace Cooper
      1100091425        James                Boissiere           Deborah Ballati                   Patrick J. Mahoney                 Adrienne Publicover               Bruce Edwards                     Ann Kough
      1100091221        Aaron                Bratcher            Elaine Rushing                    Ellen S. James                     Harry Low                         Gary S. Davis                     Lawrence Mills
      1100091370        Elvin                Brooks              Michael Loeb                      William J. Elfving                 Lisa Jaye                         David A. Garcia                   Robert Hight
      1100091424        Richard              Clemente            Richard Silver                    David A. Garcia                    Robert Hight                      Ignazio J. Ruvolo                 James Kleinberg
      1100091423        Lawrence             Coleman             James Ware                        William J. Elfving                 Martin Quinn                      John Herlihy                      Gary Davis
      1100091422        Kelvin               Curry               Jack Komar                        Patrick J. Mahoney                 Robert Freedman                   Joseph Biafore                    David E. Hunter
      1100091421        Harold               Dacus               Cecily Bond                       James L. Warren                    Frank Damrell                     Phillip Neiman                    Shirish Gupta
      1100091369        Janet                Darcey              Robert Baines                     Rebecca Westerfield                Kenneth Kawaichi                  John Flaherty                     Zela Claiborne
      1100091420        Ronald               Davis               Elaine Rushing                    Nat A. Agliano                     Read Ambler                       Adrienne Publicover               Richard Kramer
                        Joseph
      1100091419        James                Dean                Robert Baines                     Kevin E. McKenney                  Kenneth Gack                      Lynn Duryee                       Lizbeth Hasse
      1100091418        Johnny               Ducksworth          Wayne Brazil                      Ellen S. James                     Lisa Jaye                         Alexander Brainerd                Zela Claiborne
      1100091417        Sharonda             Everfield           Kevin McKenney                    Ignazio Ruvolo                     Read Ambler                       Frank C. Damrell                  Daniel M. Hanlon
      1100091416        Byreesha             Fleming             Lizbeth Hasse                     Ellen S. James                     David E. Hunter                   James Kleinberg                   James Warren
      1100091415        Keisha               Flemons             Robert Freedman                   Richard M. Silver                  Cecily Bond                       John Flaherty                     Lisa Jaye
      1100091414        Tanisha              Gilmore             Jack Komar                        Patrick J. Mahoney                 Michael Loeb                      Alexander Brainerd                Zerne P. Haning III
      1100091413        Mark                 Griffin             Robert Baines                     Adrienne Publicover                James Ware                        Shirish Gupta                     Lynn Duryee
      1100091411        Chemika              Hollis              Wayne Brazil                      Harry W. Low                       Elaine Rushing                    William J. Elfving                Robert Hight
      1100091410        Ronald               James               Read Ambler                       Gary S. Davis                      Zela Claiborne                    John Herlihy                      Randall Newsome
      1100091409        Wallace              Loggins             Frank Damrell                     David A. Garcia                    Joseph Biafore                    Nat A. Agliano                    Richard Kramer
      1100091372        Michael              McNamara            Nancy Stock                       Stephen J. Sundvold                Jonathan Cannon                   Judith Ryan                       Charles H. Dick
      1100091408        Eric                 Montoya             Frank Damrell                     Adrienne Publicover                Nat Agliano                       James Kleinberg                   Shirish Gupta
      1100091407        Teri S.              Mullin              Cecily Bond                       Phillip Neiman                     Kevin McKenney                    James Warren                      Richard McAdams
      1100091406        Marvin               Newton              Read Ambler                       Ignazio J. Ruvolo                  Richard Silver                    Robert Hight                      Zela Claiborne
      1100091368        Chiedu               Nwamuo              Cecily Bond                       James P. Kleinberg                 Lizbeth Hasse                     Patrick Mahoney                   Alexander Brainerd
                                             Polk
      1100091404        Laurie               Nesbitt             Gary Davis                        William J. Elfving                 Lynn Duryee                       Nat A. Agliano                    John A. Flaherty
      1100091403        Eleisha              Redmond             Lizbeth Hasse                     Zerne Haning, III                  Kevin McKenney                    John Herlihy                      Frank C. Damrell
      1100091375        Waleed               Saleh               Barbara Reeves                    Gary L. Taylor                     Diane Wayne                       Elliot Gordon                     Rex Heesman
      1100091402        Jamarr               Smith               Jack Komar                        Ellen Sickles James                Kenneth Kawaichi                  Joseph Biafore                    Frank C. Damrell
      1100091400        Melvin               Snell               Rosalyn Chapman                   Stephen E. Haberfeld               Lexi Myer                         Margaret Nagle                    Rex Heesman
      1100091399        Lynetta              Stanley             Robert Baines                     Gary S. Davis                      Lisa Jaye                         Phillip Neiman                    Read Ambler
      1100091398        Verna                Stitt               Wayne Brazil                      James L. Warren                    Lisa Jaye                         Shirish Gupta                     Frank C. Damrell
      1100091397        Mazi                 Stroud              James Ware                        Ellen Sickles James                Read Ambler                       Richard Kramer                    Daniel M. Hanlon
      1100091396        Tina                 Tapia               Lisa Jaye                         Catherine Gallagher                Frank Damrell                     William J Cahill                  David E. Hunter
      1100091435        Jason                Thomas              Lizbeth Hasse                     William Elfving                    Frank Damrell                     John Flaherty                     Zee Claiborne
      1100091434        Eric                 Villanueva          Cecily Bond                       Zerne Haning, III                  Wayne Brazil                      Gary S. Davis                     Read Ambler
      1100091433        Bernadette           Watts               Lynn Duryee                       Ellen James                        Martin Quinn                      Randall Newsome                   David E. Hunter
      1100091432        Jacqueline           Wells               Deborah Ballati                   Ignazio Ruvolo                     Michael Loeb                      Nat A. Agliano                    Ann Kough
      1100091377        Jamil                West                Robert Freedman                   Adrienne Publicover                Lynn Duryee                       Nat A. Agliano                    Joseph Biafore
      1100091431        Demarrio             Winford             Jack Komar                        Ellen S. James                     Adrienne Publicover               John Herlihy                      Shirish Gupta
      1100091374        Craig                Wong                Lexi Myer                         Stephen E. Haberfeld               Coleman Swart                     Barbara Reeves                    Rex Heesman
      1100091376        Jacqueline           Woodson             Richard McAdams                   Ignazio J. Ruvolo                  Richard Silver                    Elaine Rushing                    Robert Hight
 
 
Warren D. Postman
Partner
                 Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 42 of 62


Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
 
From: Warren Postman <wdp@kellerlenkner com>
Date: Friday, October 12, 2018 at 12:48 AM
To: Sandra Chan <SChan@JAMSADR com>, Lindsay Andersen <landersen@jamsadr.com>, Rosalinda Ortega <ROrtega@jamsadr.com>, Michelle Penuliar
<MPenuliar@jamsadr.com>, Jason Clark <JClark@jamsadr.com>, Jesse Dienner <JDienner@JAMSADR.com>, Scott Parreno <sparreno@jamsadr.com>, Patricia Usak
<pusak@jamsadr com>, Tom Kayes <tk@kellerlenkner.com>, Michelle Kay Camp <mkc@kellerlenkner com>, "Behnia, Sophia" <SBehnia@littler.com>, "Spurchise,
Andrew M." <ASpurchise@littler.com>, "Hammett, Kristine F." <KHammett@littler.com>, "King, Caitlin E." <CKing@littler.com>, "Shaub, Vicki" <VShaub@littler.com>,
Josephine Care <jcare@jamsadr.com>, Kathleen Hanley <khanley@jamsadr.com>, Jenny Truex <jtruex@jamsadr com>
Subject: Claimants' First Strikes
 
Good evening,
 
Claimants first strikes in the first 47 Uber arbitrations are listed below   For everyone s convenience, we have also collected them along with Uber s first strikes in the attached
spreadsheet   Please note that there was a typo for the claimant in JAMS Ref # 1100091430   The claimant s last name is Acevedo, not Aceveeo
 
Sophia, just as JAMS and I have copied the emails that you asked to be added to the service list, when you send individual emails regarding each case, please copy the service email
for each case that we provided   I have reattached the service list that I sent previously for your reference
 
Best,
 
Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
    JAMS Ref. No.        Claimant                          Uber Strike 1      Claimant Strike 1
     1100091430          Simone             Acevedo        Robert Baines      Harry Low
     1100091371          Angeline           Alexis         Lexi Myer          Coleman A. Swart
     1100091427          Cathy              Bailey         Lizbeth Hasse      Elaine Rushing
     1100091428          Shenita            Bailey         Cecily Bond        David Garcia
     1100091426          Andre              Ballard        Richard McAdams    John A. Flaherty
     1100091372          Dan                Bamonte        Lexi Myer          Elliot K. Gordon
     1100091425          James              Boissiere      Deborah Ballati    Patrick J. Mahoney
     1100091221          Aaron              Bratcher       Elaine Rushing     Ellen S. James
     1100091370          Elvin              Brooks         Michael Loeb       William J. Elfving
     1100091424          Richard            Clemente       Richard Silver     David A. Garcia
     1100091423          Lawrence           Coleman        James Ware         David A. Garcia
     1100091422          Kelvin             Curry          Jack Komar         Patrick J. Mahoney
     1100091421          Harold             Dacus          Cecily Bond        James L. Warren
     1100091369          Janet              Darcey         Robert Baines      Rebecca Westerfield
     1100091420          Ronald             Davis          Elaine Rushing     Nat A. Agliano
                         Joseph
    1100091419           James              Dean           Robert Baines      Kevin E. McKenney
    1100091418           Johnny             Ducksworth     Wayne Brazil       Ellen S. James
    1100091417           Sharonda           Everfield      Kevin McKenney     Ignazio Ruvolo
    1100091416           Byreesha           Fleming        Lizbeth Hasse      Ellen S. James
    1100091415           Keisha             Flemons        Robert Freedman    Richard M. Silver
    1100091414           Tanisha            Gilmore        Jack Komar         Patrick J. Mahoney
    1100091413           Mark               Griffin        Robert Baines      Adrienne Publicover
    1100091411           Chemika            Hollis         Wayne Brazil       Harry W. Low
    1100091410           Ronald             James          Read Ambler        Gary S. Davis
    1100091409           Wallace            Loggins        Frank Damrell      David A. Garcia
    1100091372           Michael            McNamara       Nancy Stock        Stephen J. Sundvold
    1100091408           Eric               Montoya        Frank Damrell      Adrienne Publicover
    1100091407           Teri S.            Mullin         Cecily Bond        Phillip Neiman
    1100091406           Marvin             Newton         Read Ambler        Ignazio J. Ruvolo
    1100091368           Chiedu             Nwamuo         Cecily Bond        James P. Kleinberg
                                            Polk
    1100091404           Laurie             Nesbitt        Gary Davis         William J. Elfving
    1100091403           Eleisha            Redmond        Lizbeth Hasse      Zerne Haning, III
    1100091375           Waleed             Saleh          Barbara Reeves     Gary L. Taylor
    1100091402           Jamarr             Smith          Jack Komar         Ellen Sickles James
    1100091400           Melvin             Snell          Rosalyn Chapman    Stephen E. Haberfeld
    1100091399           Lynetta            Stanley        Robert Baines      Gary S. Davis
    1100091398           Verna              Stitt          Wayne Brazil       James L. Warren
    1100091397           Mazi               Stroud         James Ware         Ellen Sickles James
    1100091396           Tina               Tapia          Lisa Jaye          Catherine Gallagher
    1100091435           Jason              Thomas         Lizbeth Hasse      William Elfving
    1100091434           Eric               Villanueva     Cecily Bond        Zerne Haning, III
            Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 43 of 62

    1100091433   Bernadette   Watts     Lynn Duryee       Ellen James
    1100091432   Jacqueline   Wells     Deborah Ballati   Ignazio Ruvolo
    1100091377   Jamil        West      Robert Freedman   Adrienne Publicover
    1100091431   Demarrio     Winford   Jack Komar        Ellen S. James
    1100091374   Craig        Wong      Lexi Myer         Stephen E. Haberfeld
    1100091376   Jacqueline   Woodson   Richard McAdams   Ignazio J. Ruvolo
 
 
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 44 of 62




          EXHIBIT O
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 45 of 62


From:              Sandra Chan
To:                Sbehnia@littler.com; aspurchise@littler.com
Cc:                khammett@littler.com; VShaub@littler.com; KHammett@littler.com; CKing@littler.com; Warren Postman; Tom
                   Kayes; Ashley Keller; Michelle Kay Camp
Subject:           RE: Uber Arbitrations: REMINDER TO PAY INITIAL RETAINERS FOR PRELIMINARY HEARING ACTIVITIES
Date:              Wednesday, November 14, 2018 11:51:17 AM
Attachments:       image001.png
                   Uber Arbs 081318 - Retainer Reminder 111418.xlsx


Dear Counsel,
 
This is a friendly reminder to remit the initial retainers for preliminary hearing activities in the matters
referenced in the attached spreadsheet so that we could proceed with scheduling with the
arbitrators.
 
Thank you and please do not hesitate to contact me directly for further assistance.
 
Best Regards,
 
 
                                     Sandra Chan
                                     ADR Consultant
                                      
                                     JAMS - Local Solutions. Global Reach.TM
                                     Two Embarcardoer Center | Suite 1500 | San Francisco, CA  94111
                                     P: 415.774.2611 | F: 415.982.5287
                                     www.jamsadr.com
                                      
                                     Follow us on LinkedIn and Twitter.
 
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 46 of 62




           EXHIBIT P
           Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 47 of 62


From:               Behnia, Sophia
To:                 Warren Postman; Spurchise, Andrew M.
Cc:                 Tom Kayes; Ashley Keller
Subject:            RE: Arbitrator retainers
Date:               Tuesday, November 13, 2018 7:05:52 PM


Yes, Uber plans to pay the remaining retainers imminently.
 
From: Warren Postman [mailto:wdp@kellerlenkner.com]
Sent: Tuesday, November 13, 2018 1:58 PM
To: Behnia, Sophia; Spurchise, Andrew M.
Cc: Tom Kayes; Ashley Keller
Subject: Arbitrator retainers
 
Hi Sophia,
 
JAMS has informed us that Uber has paid arbitrator retainers for only 6 of the initial 47 arbitrations. 
Does Uber plan to pay the remaining retainers imminently? If not, what is Uber’s basis for selectively
proceeding with only a fraction of them?

Best,
 
Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email 
 
 

--------------------------
This email may contain confidential and privileged material for the sole use of the intended
recipient(s). Any review, use, distribution or disclosure by others is strictly prohibited. If you
are not the intended recipient (or authorized to receive for the recipient), please contact the
sender by reply email and delete all copies of this message.

Littler Mendelson, P.C. is part of the international legal practice Littler Global, which operates
worldwide through a number of separate legal entities. Please visit www.littler.com for more
information.
Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 48 of 62




          EXHIBIT Q
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 49 of 62


From:             Sandra Chan
To:               wdp@kellerlenkner.com; tk@kellerlenkner.com; mkc@kellerlenkner.com; Sbehnia@littler.com;
                  aspurchise@littler.com
Cc:               CKing@littler.com
Subject:          Uber Arbitrations; REQUESTS FOR FILING FEES
Date:             Monday, September 17, 2018 11:06:31 AM
Attachments:      Uber Arbitrations - 09.17.18.xlsx
                  Arbitration Fee Schedule.pdf


Dear Counsel:
 
Please be advised that JAMS has received requests for arbitration in the matters referenced in the
attached spreadsheet.  We are, however, missing the NON-REFUNDABLE filing fee of $1,500 for each
demand, made payable to JAMS.
 
Until the Filing Fee is received we will be unable to proceed with the administration of these
matters.  All deadlines under the applicable rules are stayed until the Filing Fees are received. 
 
Case Management Fees will be assessed at 12% of the arbitrator’s Professional Fees.  You may refer
to the enclosed Fee Schedule for further details.
Pursuant to the request of Uber, deposit requests have been issued for each of the demands
referenced in the attached spreadsheet and will be sent under separate cover to Uber.
 
Please do not hesitate to contact me directly should you have any questions.
 
Best Regards,
 
 
 
                                       Sandra Chan
                                       ADR Consultant
                                      
                                       Two Embarcadero Center
                                       Suite 1500
                                       San Francisco, CA  94111
                                       P: 415.774.2611
                                       F: 415.982.5287

JAMS was named the top ADR provider in the Bay Area for the 12th year in a row in The Recorder’s 2018 “Best
of” list.
 
U.S. | International | LinkedIn | Twitter
 
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 50 of 62


From:             Sandra Chan
To:               wdp@kellerlenkner.com; tk@kellerlenkner.com; mkc@kellerlenkner.com; Sbehnia@littler.com;
                  aspurchise@littler.com
Cc:               CKing@littler.com
Subject:          RE: Uber Arbitrations; REQUESTS FOR FILING FEES
Date:             Tuesday, September 25, 2018 1:01:25 PM
Attachments:      Uber Arbitrations - 09.25.18.xlsx
                  Arbitration Fee Schedule.pdf


Dear Counsel:
 
Please be advised that JAMS has received requests for arbitration in the matters referenced in the
attached spreadsheet.  We are, however, missing the NON-REFUNDABLE filing fee of $1,500 for each
demand, made payable to JAMS.
 
Until the Filing Fee is received we will be unable to proceed with the administration of these
matters.  All deadlines under the applicable rules are stayed until the Filing Fees are received. 
 
Case Management Fees will be assessed at 12% of the arbitrator’s Professional Fees.  You may refer
to the enclosed Fee Schedule for further details.
 
Pursuant to the request of Uber, invoices have been issued for each of the demands referenced in
the attached spreadsheet and will be sent under separate cover to Uber.
 
Please do not hesitate to contact me directly should you have any questions.
 
Best Regards,
 
 
 
                                       Sandra Chan
                                       ADR Consultant
                                      
                                       Two Embarcadero Center
                                       Suite 1500
                                       San Francisco, CA  94111
                                       P: 415.774.2611
                                       F: 415.982.5287

JAMS was named the top ADR provider in the Bay Area for the 12th year in a row in The Recorder’s 2018 “Best
of” list.
 
U.S. | International | LinkedIn | Twitter
 
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 51 of 62


From:             Sandra Chan
To:               mkc@kellerlenkner.com; Sbehnia@littler.com; aspurchise@littler.com
Cc:               CKing@littler.com; Hammett, Kristine F.; wdp@kellerlenkner.com; tk@kellerlenkner.com; ack@kellerlenkner.com
Subject:          Uber Arbitrations
Date:             Tuesday, October 2, 2018 2:26:24 PM
Attachments:      Filing Fees Reminder - 10.02.18.xlsx


Dear Counsel,
 
This is a friendly reminder that the filing fees in the matters referenced in the attached spreadsheet
are still outstanding.  We appreciate your prompt payment and offer a variety of convenient online
options: E-check and credit card. We accept Visa, MasterCard, American Express, and Discover (US
Dollars only).  Please note that for all credit card payments, there is a 2.238% service fee plus a
charge of $.30 cents per transaction. While you will be paying your account with JAMS, Inc., the full
amount of the fee collected is passed along to Paystand as the provider of this service.

Please click on the link below to select your online payment options:
Paystand link: Click Here

*Please note we recommend using Chrome, Safari or Firefox to run this program; unfortunately
we have noticed some issues with Internet Explorer.

Thank you.
 
Best Regards,
 
 
                                       Sandra Chan
                                       ADR Consultant
                                      
                                       Two Embarcadero Center
                                       Suite 1500
                                       San Francisco, CA  94111
                                       P: 415.774.2611
                                       F: 415.982.5287

JAMS was named the top ADR provider in the Bay Area for the 12th year in a row in The Recorder’s 2018 “Best
of” list.
 
U.S. | International | LinkedIn | Twitter
 
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 52 of 62


From:             Sandra Chan
To:               wdp@kellerlenkner.com; tk@kellerlenkner.com; mkc@kellerlenkner.com; Sbehnia@littler.com;
                  aspurchise@littler.com; ack@kellerlenkner.com
Cc:               VShaub@littler.com; KHammett@littler.com; CKing@littler.com
Subject:          Uber Arbitrations: INVOICES FOR FILING FEES (Demands Filed on 8.13.18)
Date:             Thursday, October 4, 2018 10:36:02 AM
Attachments:      Arbitration Fee Schedule.pdf
                  Uber Arbitrations - Filing Fees Inv. 10.04.18.xlsx


Dear Counsel,
 
Please be advised that JAMS has received requests for arbitration in the matters referenced in the
attached spreadsheet.  We are, however, missing the NON-REFUNDABLE filing fee of $1,500 for each
demand, made payable to JAMS.
 
Until the Filing Fee is received we will be unable to proceed with the administration of these
matters.  All deadlines under the applicable rules are stayed until the Filing Fees are received. 
 
Case Management Fees will be assessed at 12% of the arbitrator’s Professional Fees.  You may refer
to the enclosed Fee Schedule for further details.
 
Pursuant to the request of Uber, invoices have been issued for each of the demands referenced in
the attached spreadsheet and will be sent under separate cover to Uber.
 
Please do not hesitate to contact me directly should you have any questions.
 
Best Regards,
 
 
                                       Sandra Chan
                                       ADR Consultant
                                      
                                       Two Embarcadero Center
                                       Suite 1500
                                       San Francisco, CA  94111
                                       P: 415.774.2611
                                       F: 415.982.5287

JAMS was named the top ADR provider in the Bay Area for the 12th year in a row in The Recorder’s 2018 “Best
of” list.
 
U.S. | International | LinkedIn | Twitter
 
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 53 of 62


From:             Sandra Chan
To:               wdp@kellerlenkner.com; tk@kellerlenkner.com; mkc@kellerlenkner.com; Sbehnia@littler.com;
                  aspurchise@littler.com; ack@kellerlenkner.com
Cc:               VShaub@littler.com; KHammett@littler.com; CKing@littler.com
Subject:          Uber Arbitrations: INVOICES FOR FILING FEES (Demands Filed on 09.05.18)
Date:             Friday, October 5, 2018 1:34:45 PM
Attachments:      Uber Arbitrations - 09-05-2018.xlsx
                  Arbitration Fee Schedule.pdf


Dear Counsel,
 
Please be advised that JAMS has received requests for arbitration in the matters referenced in the
attached spreadsheet.  We are, however, missing the NON-REFUNDABLE filing fee of $1,500 for each
demand, made payable to JAMS.
 
Until the Filing Fee is received we will be unable to proceed with the administration of these
matters.  All deadlines under the applicable rules are stayed until the Filing Fees are received. 
 
Case Management Fees will be assessed at 12% of the arbitrator’s Professional Fees.  You may refer
to the enclosed Fee Schedule for further details.
 
Pursuant to the request of Uber, invoices have been issued for each of the demands referenced in
the attached spreadsheet and will be sent under separate cover to Uber.
 
Please do not hesitate to contact me directly should you have any questions.
 
Best Regards,
 
 
                                       Sandra Chan
                                       ADR Consultant
                                      
                                       Two Embarcadero Center
                                       Suite 1500
                                       San Francisco, CA  94111
                                       P: 415.774.2611
                                       F: 415.982.5287

JAMS was named the top ADR provider in the Bay Area for the 12th year in a row in The Recorder’s 2018 “Best
of” list.
 
U.S. | International | LinkedIn | Twitter
 
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 54 of 62


From:             Sandra Chan
To:               wdp@kellerlenkner.com; tk@kellerlenkner.com; mkc@kellerlenkner.com; Sbehnia@littler.com;
                  aspurchise@littler.com; ack@kellerlenkner.com
Cc:               VShaub@littler.com; KHammett@littler.com; CKing@littler.com
Subject:          Uber Arbitrations: INVOICES FOR FILING FEES (Demands Filed on 09.18.18)
Date:             Monday, October 8, 2018 2:22:25 PM
Attachments:      Arbitration Fee Schedule.pdf
                  Uber Arbitrations - 09-18-2018.xlsx


Dear Counsel,
 
Please be advised that JAMS has received requests for arbitration in the matters referenced in the
attached spreadsheet.  We are, however, missing the NON-REFUNDABLE filing fee of $1,500 for each
demand, made payable to JAMS.
 
Until the Filing Fee is received we will be unable to proceed with the administration of these
matters.  All deadlines under the applicable rules are stayed until the Filing Fees are received. 
 
Case Management Fees will be assessed at 12% of the arbitrator’s Professional Fees.  You may refer
to the enclosed Fee Schedule for further details.
 
Pursuant to the request of Uber, invoices have been issued for each of the demands referenced in
the attached spreadsheet and will be sent under separate cover to Uber.
 
Please do not hesitate to contact me directly should you have any questions.
 
Best Regards,
 
 
                                       Sandra Chan
                                       ADR Consultant
                                      
                                       Two Embarcadero Center
                                       Suite 1500
                                       San Francisco, CA  94111
                                       P: 415.774.2611
                                       F: 415.982.5287

JAMS was named the top ADR provider in the Bay Area for the 12th year in a row in The Recorder’s 2018 “Best
of” list.
 
U.S. | International | LinkedIn | Twitter
 
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 55 of 62


From:             Sandra Chan
To:               wdp@kellerlenkner.com; tk@kellerlenkner.com; mkc@kellerlenkner.com; Sbehnia@littler.com;
                  aspurchise@littler.com; ack@kellerlenkner.com
Cc:               VShaub@littler.com; KHammett@littler.com; CKing@littler.com
Subject:          Uber Arbitrations: INVOICES FOR FILING FEES (Demands Filed on 09.28.18)
Date:             Tuesday, October 9, 2018 3:07:31 PM
Attachments:      Uber Arbitrations - 09-28-2018.xlsx
                  Arbitration Fee Schedule.pdf


Dear Counsel,
 
Please be advised that JAMS has received requests for arbitration in the matters referenced in the
attached spreadsheet.  We are, however, missing the NON-REFUNDABLE filing fee of $1,500 for each
demand, made payable to JAMS.
 
Until the Filing Fee is received we will be unable to proceed with the administration of these
matters.  All deadlines under the applicable rules are stayed until the Filing Fees are received. 
 
Case Management Fees will be assessed at 12% of the arbitrator’s Professional Fees.  You may refer
to the enclosed Fee Schedule for further details.
 
Pursuant to the request of Uber, invoices have been issued for each of the demands referenced in
the attached spreadsheet and will be sent under separate cover to Uber.
 
Please do not hesitate to contact me directly should you have any questions.
 
Best Regards,
 
 
                                       Sandra Chan
                                       ADR Consultant
                                      
                                       Two Embarcadero Center
                                       Suite 1500
                                       San Francisco, CA  94111
                                       P: 415.774.2611
                                       F: 415.982.5287

JAMS was named the top ADR provider in the Bay Area for the 12th year in a row in The Recorder’s 2018 “Best
of” list.
 
U.S. | International | LinkedIn | Twitter
 
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 56 of 62


From:             Sandra Chan
To:               wdp@kellerlenkner.com; tk@kellerlenkner.com; mkc@kellerlenkner.com; Sbehnia@littler.com;
                  aspurchise@littler.com; ack@kellerlenkner.com
Cc:               VShaub@littler.com; KHammett@littler.com; CKing@littler.com
Subject:          Uber Arbitrations: INVOICES FOR FILING FEES (Demands Filed on 10.8.18)
Date:             Wednesday, October 10, 2018 2:40:33 PM
Attachments:      Uber Arbitrations - 10-08-2018.xlsx
                  Arbitration Fee Schedule.pdf


Dear Counsel,
 
Please be advised that JAMS has received requests for arbitration in the matters referenced in the
attached spreadsheet.  We are, however, missing the NON-REFUNDABLE filing fee of $1,500 for each
demand, made payable to JAMS.
 
Until the Filing Fee is received we will be unable to proceed with the administration of these
matters.  All deadlines under the applicable rules are stayed until the Filing Fees are received. 
 
Case Management Fees will be assessed at 12% of the arbitrator’s Professional Fees.  You may refer
to the enclosed Fee Schedule for further details.
 
Pursuant to the request of Uber, invoices have been issued for each of the demands referenced in
the attached spreadsheet and will be sent under separate cover to Uber.
 
Please do not hesitate to contact me directly should you have any questions.
 
Best Regards,
 
 
                                       Sandra Chan
                                       ADR Consultant
                                      
                                       Two Embarcadero Center
                                       Suite 1500
                                       San Francisco, CA  94111
                                       P: 415.774.2611
                                       F: 415.982.5287

JAMS was named the top ADR provider in the Bay Area for the 12th year in a row in The Recorder’s 2018 “Best
of” list.
 
U.S. | International | LinkedIn | Twitter
 
           Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 57 of 62


From:                 Sandra Chan
To:                   Sbehnia@littler.com; aspurchise@littler.com
Cc:                   CKing@littler.com; Hammett, Kristine F.; wdp@kellerlenkner.com; tk@kellerlenkner.com; ack@kellerlenkner.com;
                      VShaub@littler.com; mkc@kellerlenkner.com
Subject:              RE: Uber Arbitrations
Date:                 Monday, October 15, 2018 3:36:16 PM
Attachments:          Uber Arbitrations - 08.13.18 (Filing Fee Reminder 101518).xlsx
                      Uber Arbitrations - 09-05-2018.xlsx
                      Uber Arbitrations - 09-18-2018.xlsx


Dear Counsel,
 
This is a friendly reminder that the filing fees in the matters referenced in the attached spreadsheets
are still outstanding.  We appreciate your prompt payment and offer a variety of convenient online
options: E-check and credit card. We accept Visa, MasterCard, American Express, and Discover (US
Dollars only).  Please note that for all credit card payments, there is a 2.238% service fee plus a
charge of $.30 cents per transaction. While you will be paying your account with JAMS, Inc., the full
amount of the fee collected is passed along to Paystand as the provider of this service.

Please click on the link below to select your online payment options:
Paystand link: Click Here

*Please note we recommend using Chrome, Safari or Firefox to run this program; unfortunately
we have noticed some issues with Internet Explorer.

Thank you.
 
Best Regards,
 
 
    Sandra Chan
    ADR Consultant


    Local Solutions. Global Reach.TM
    Two Embarcadero Center, Suite 1500
    San Francisco, CA  94111
    P: 415-774-2611   |   F: 415-982-5287
    www.jamsadr.com
     
    Follow us on LinkedIn and Twitter.
     
 
           Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 58 of 62


From:                 Sandra Chan
To:                   wdp@kellerlenkner.com; tk@kellerlenkner.com; mkc@kellerlenkner.com; Sbehnia@littler.com;
                      aspurchise@littler.com; ack@kellerlenkner.com
Cc:                   VShaub@littler.com; KHammett@littler.com; CKing@littler.com
Subject:              Uber Arbitrations: REQUESTS FOR FILING FEES (Demands Filed on 10.15.18)
Date:                 Wednesday, October 17, 2018 3:06:43 PM
Attachments:          Uber Arbitrations - 10-15-2018.xlsx


Dear Counsel,
 
Please be advised that JAMS has received requests for arbitration in the matters referenced in the
attached spreadsheet.  We are, however, missing the NON-REFUNDABLE filing fee of $1,500 for each
demand, made payable to JAMS.
 
Until the Filing Fee is received we will be unable to proceed with the administration of these
matters.  All deadlines under the applicable rules are stayed until the Filing Fees are received. 
 
Case Management Fees will be assessed at 12% of the arbitrator’s Professional Fees.  You may refer
to the enclosed Fee Schedule for further details.
 
Pursuant to the request of Uber, invoices have been issued for each of the demands referenced in
the attached spreadsheet and will be sent under separate cover to Uber.
 
Please do not hesitate to contact me directly should you have any questions.
 
Best Regards,
 
 
    Sandra Chan
    ADR Consultant


    Local Solutions. Global Reach.TM
    Two Embarcadero Center, Suite 1500
    San Francisco, CA  94111
    P: 415-774-2611   |   F: 415-982-5287
    www.jamsadr.com
     
    Follow us on LinkedIn and Twitter.
     
 
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 59 of 62


From:              Sandra Chan
To:                wdp@kellerlenkner.com; tk@kellerlenkner.com; mkc@kellerlenkner.com; Sbehnia@littler.com;
                   aspurchise@littler.com
Cc:                CKing@littler.com; VShaub@littler.com; KHammett@littler.com
Subject:           RE: Uber Arbitrations; REQUESTS FOR FILING FEES for All Demands for Arbitration Filed on 10/22/18
Date:              Wednesday, October 24, 2018 3:05:28 PM
Attachments:       image001.png


Dear Counsel:
 
Please be advised that JAMS has received requests for arbitration in the matters referenced in the
attached spreadsheet.  We are, however, missing the NON-REFUNDABLE filing fee of $1,500 for each
demand, made payable to JAMS.
 
Until the Filing Fee is received we will be unable to proceed with the administration of these matters. 
All deadlines under the applicable rules are stayed until the Filing Fees are received. 
 
Case Management Fees will be assessed at 12% of the arbitrator’s Professional Fees.  You may refer
to the enclosed Fee Schedule for further details.
 
Pursuant to the request of Uber, deposit requests have been issued for each of the demands
referenced in the attached spreadsheet and will be sent under separate cover to Uber.
 
Please do not hesitate to contact me directly should you have any questions.
 
Best Regards,
 
                                      Sandra Chan
                                      ADR Consultant
                                       
                                      JAMS - Local Solutions. Global Reach.TM
                                      Two Embarcardoer Center | Suite 1500 | San Francisco, CA  94111
                                      P: 415.774.2611 | F: 415.982.5287
                                      www.jamsadr.com
                                       
                                      Follow us on LinkedIn and Twitter.
 
 
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 60 of 62


From:              Sandra Chan
To:                Warren Postman; Tom Kayes; Michelle Kay Camp; Ashley Keller; Behnia, Sophia; Spurchise, Andrew M.
Cc:                Shaub, Vicki; Hammett, Kristine F.; King, Caitlin E.
Subject:           FW: Uber Arbitrations: INVOICES FOR FILING FEES (Demands Filed on 8.13.18)
Date:              Thursday, November 1, 2018 12:06:07 PM
Attachments:       image001.png
                   Uber Arbitrations - 33 Invoices Paid on 11-1-18.xlsx
                   Uber Arbitrations - 216 Invoices Paid on 11-1-18 (002).xlsx


Dear Counsel,
 
This will confirm that JAMS has received the filing fees in the matters referenced in the attached
spreadsheet.  JAMS will commence these arbitrations and provide the parties with lists of available
arbitrators and strike lists.
 
Please do not hesitate to contact me should you have any questions.
 
Best Regards,
 
 
                                      Sandra Chan
                                      ADR Consultant
                                       
                                      JAMS - Local Solutions. Global Reach.TM
                                      Two Embarcardoer Center | Suite 1500 | San Francisco, CA  94111
                                      P: 415.774.2611 | F: 415.982.5287
                                      www.jamsadr.com
                                       
                                      Follow us on LinkedIn and Twitter.
 
 
        Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 61 of 62


From:              Sandra Chan
To:                wdp@kellerlenkner.com; tk@kellerlenkner.com; mkc@kellerlenkner.com; Sbehnia@littler.com;
                   aspurchise@littler.com
Cc:                CKing@littler.com; VShaub@littler.com; KHammett@littler.com
Subject:           Uber Arbitrations; REQUESTS FOR FILING FEES for All Demands for Arbitration Filed on 11/06/18
Date:              Monday, November 12, 2018 9:29:53 AM
Attachments:       image001.png
                   Arbitration Fee Schedule.pdf


Dear Counsel:
 
Please be advised that JAMS has received requests for arbitration in the matters referenced in the
attached spreadsheet.  We are, however, missing the NON-REFUNDABLE filing fee of $1,500 for each
demand, made payable to JAMS.
 
Until the Filing Fee is received we will be unable to proceed with the administration of these matters. 
All deadlines under the applicable rules are stayed until the Filing Fees are received. 
 
Case Management Fees will be assessed at 12% of the arbitrator’s Professional Fees.  You may refer
to the enclosed Fee Schedule for further details.
 
Pursuant to the request of Uber, deposit requests have been issued for each of the demands
referenced in the attached spreadsheet and will be sent under separate cover to Uber.
 
Please do not hesitate to contact me directly should you have any questions.
 
Best Regards,
 
                                      Sandra Chan
                                      ADR Consultant
                                       
                                      JAMS - Local Solutions. Global Reach.TM
                                      Two Embarcardoer Center | Suite 1500 | San Francisco, CA  94111
                                      P: 415.774.2611 | F: 415.982.5287
                                      www.jamsadr.com
                                       
                                      Follow us on LinkedIn and Twitter.
 
 
           Case 3:18-cv-07343-RS Document 3-4 Filed 12/05/18 Page 62 of 62


From:              Sandra Chan
To:                Sbehnia@littler.com; aspurchise@littler.com
Cc:                khammett@littler.com; VShaub@littler.com; KHammett@littler.com; CKing@littler.com; Warren Postman; Tom
                   Kayes; Ashley Keller; Michelle Kay Camp
Subject:           Uber Arbitrations: Request for Filing Fees for Demands for Arbitrations Filed on 8/13/18, 9/5/18, 9/18/18, 9/28/18,
                   10/8/18, 10/15/18, 10/22/18, and 10/30/18
Date:              Wednesday, November 14, 2018 11:34:51 AM
Attachments:       image001.png
                   Uber Arbs - 081318 Demands (Filing Fees Remind.111418).xlsx
                   Uber Arbitrations - 09-05-2018.xlsx
                   Uber Arbitrations - 09-18-2018.xlsx
                   Uber Arbitrations - 09-28-2018.xlsx
                   Uber Arbitrations - 10-08-2018.xlsx
                   Uber Arbitrations - 10-15-2018.xlsx
                   Uber Arbitrations - 10-22-2018.xlsx
                   Uber Arbitrations - 10-30-2018.xlsx


Dear Counsel,
 
This is a friendly reminder to remit the filing fees in the matters referenced in the attached
spreadsheets so that we could commence the arbitrations. 
 
Please do not hesitate to contact me directly for further assistance.
 
Best Regards,
 
 
                                       Sandra Chan
                                       ADR Consultant
                                        
                                       JAMS - Local Solutions. Global Reach.TM
                                       Two Embarcardoer Center | Suite 1500 | San Francisco, CA  94111
                                       P: 415.774.2611 | F: 415.982.5287
                                       www.jamsadr.com
                                        
                                       Follow us on LinkedIn and Twitter.
 
 
